Henry, C. J.
— The defendant was indicted in the criminal court of the city of St. Louis for the murder of Wm. David in said city, on the thirty-first day of July, 1882. On a trial of the cause, he was convicted of murder in the first degree. On his appeal to the St. Louis court of appeals, the judgment was affirmed, and he has appealed to this court. The evidence, on the part of the state, if true, proved a dastardly, deliberate murder. That for the accused a clear case of self-defence. The instructions given on these two theories were correct, and all that could have been asked, and the court did not err in refusing to instruct the jury in relation to murder in the second degree, or manslaughter in any degree. The opinion of the court of appeals, *521delivered by Judge Bakewell, clearly and satisfactorily disposes of every question presented by tke record before us, and the judgment is affirmed.
All concur.